Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 29 December 1802
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Grange (NY)Decr. 29. 1802
My Dear Sir

A garden, you know, is a very usual refuge of a disappointed politician. Accordingly, I have purchased a few acres about 9 Miles from Town, have built a house and am cultivating a Garden. The melons in your country are very fine. Will you have the goodness to send me some seed both of the Water & Muss Melons?
My daughter adds another request, which is for three or four of your peroquets. She is very fond of birds. If there be any thing in this quarter the sending of which can give you pleasure, you have only to name them. As Farmers a new source of sympathy has risen between us; and I am pleased with every thing in which our likings and tastes can be approximated.
Amidst the triumphant reign of Decomocracy, do you retain sufficient interest in public affairs to feel any curiosity about what is going on? In my opinion the follies and vices of the Administration have as yet made no material impression to their disadvantage. On the contrary, I think the malady is rather progressive than upon the decline in our Northern Quarter. The last lullaby message, instead of inspiring contempt, attracts praise. Mankind are forever destined to be the dupes of bold & cunning imposture.
But a difficult knot has been twisted by the incident of the cession of Louisian and the interruption of the Deposit at New Orleans. You have seen the soft tun given to this in the message. Yet we are told the President in conversation is very stout. The great embarrassment must be how to carry on war without taxes. The pretty scheme of substituting œconomy to taxation will not do here; and a war would be a terrible comment upon the abandonment of the Internal Revenue. Yet how is popularity to be preserved with the Western partisans if their interests are tamely sacrificed? Will the artifice be for the Chief to hold a bold language and the subalters to act a public part? Time must explain.
You know my general theory as to our Western affairs. I have always held that the Unity of our empire and the best interests of our Nation require that we should annex to the UStates all the territory East of the Mississippia, New Orleans included. Of course I infer that in an emergency like the present, Energy is Wisdom.
Adieu My Dear Sir   Ever Yrs

A H


Mrs. H joins me in affectionate Compliments to Mrs. Pinckney.

General Pinckney

